DETAILED ACTION Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                    Election/Restrictions2.        Applicant’s election without traverse of Group 3, Species A (claims 15-19 and new claims 21-30) in the reply filed on 10/22/21 is acknowledged.
                                   Claim Rejections - 35 USC § 112(b)
3.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


          Claims 19, 21 and 22 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.            Claim 19 is confusing in that it is not clear if the same quantity of fruit material in claims 19 and then claim 15 is extracted twice or whether different quantities of the same type of fruit material are extracted separately.  In other words, it is not clear that a repeated extraction of the same fruit is intended (extraction of claim 19 and then that of claim 15).  The same issue exists with regard to “the fruit material” in claim 21.                                    Claim Rejections - 35 USC § 112
4.       The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


         Double Patenting
6.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.        Claims 15 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10701959. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 15 is generic to or fully encompasses claim 18 of said patent.  In particular, claim  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10701959. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 19 and 21 are generic to and fully encompass claim 14 of said patent.  In particular, claim 14 of said patent recites all the limitations of instant claims 19 and 21.  Though claim 14 of said patent (by way of claim 1 from which it depends), includes a particular order of extractions prior to the proanthocyanidin extractions (also step (a) of instant claim 15), claims 19 and 21 require only that the extraction therein be executed “prior to step (a)” [of instant claim 1], i.e. the proanthocyanidin extraction.   The phenol extraction step of instant claim 23 is recited in claim 2 of U.S. Patent No. 10701959 which depends from claim 14 of U.S. Patent No. 10701959.          It should be noted regarding claim 22, although the range of pressure used during the pectin extraction therein is “about 100 psi to about 1500 psi” whereas the pressure during the pectin extraction in claim 14 of U.S. Patent No. 10701959 is “about 100 psi to about 1000 psi”, the pressure range of instant claim 22 encompasses all said pectin pressure values in said claim 14.           It should be noted regarding claim 24, although the range of pressure used during                                                                         Conclusion
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J WEIER whose telephone number is (571)272-1409.  The examiner can normally be reached on M-F 9-5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /ANTHONY J WEIER/ Primary Examiner, Art Unit 1792                                                                                                                                                                                                                                                                                                                                                                                                               


Anthony Weier
January 25, 2022